Citation Nr: 0613070	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from January 1955 to March 
1957.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The Board remanded the claims in May 2001 and 
August 2003 for additional development.  As explained below, 
the requested development has taken place, and the Board will 
therefore decide the claims.  Stegall v. West, 11 Vet. App. 
268, 271 (1998). 


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a low back 
disorder in service, arthritis of the back did not arise 
within the one-year presumptive period and a low back 
disorder did not arise for many years thereafter, and the 
veteran's low back disorder is not proximately due to, the 
result of, or aggravated by his service-connected left hip 
disorder or otherwise related to service.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran does not currently have a 
left knee disorder, but, even if he does, he did not have a 
chronic left knee disorder in service, left knee arthritis 
did not arise within the one-year presumptive period and a 
left knee disorder did not arise for many years thereafter, 
and any left knee disorder is not proximately due to, the 
result of, or aggravated by his service-connected left hip 
disorder or otherwise related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, is not proximately due to, the result of, or 
aggravated by the service-connected left hip disorder, and 
arthritis of the back may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439, 445, 448 (1995).

2.  Even assuming the existence of a left knee disorder, it 
was not incurred in or aggravated by service, is not 
proximately due to, the result of, or aggravated by the 
service-connected left hip disorder, and left knee arthritis 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 445, 
448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the appellant's January 1992 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand following 
enactment of the VCAA for new VCAA notification followed by 
readjudication of the claim.  Mayfield, 05-7157, slip op. at 
9.  That is precisely what occurred here.  The RO's October 
1999 and May 2000 rating decisions took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA 
and the Board's May 2001 and August 2003 remand, and prior to 
its most recent, February 2006 readjudication of the 
veteran's claims, VA provided notice in the Appeals 
Management Center's (AMC's) April 2004, January 2005, and 
April 2005 letters.  See Mayfield, slip op. at 9 (VCAA 
notification need not always be contained in a single 
communication from VA).  These letters met the notice 
requirement.  In them, the AMC correctly told the veteran 
that it was working on his claims for service connection for 
low back and left knee disorders and what the evidence had to 
show in order to establish entitlement to service connection 
on a direct and presumptive basis.  The letters also 
indicated the information or evidence needed from the veteran 
and the respective responsibilities of the veteran and VA in 
obtaining additional Federal and non-Federal evidence.  The 
AMC also wrote on page 2 of the April 2004 letter: "Please 
submit any additional evidence to help substantiate your 
appeal," and "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service-connection claims, he was not provided information 
regarding a disability rating or the effective date that 
would be assigned if these claims were granted.  Despite this 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the claims for service 
connection for low back and left knee disorders, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot, as there is no disability 
rating or effective date to assign.

VA thus substantially complied with the VCAA by issuing a 
fully compliant notification before readjudicating the claim.  
Mayfield, slip op. at 9.  It is therefore not prejudicial for 
the Board to proceed to finally decide this appeal.

Moreover, the RO sought the SMRs but was told by the National 
Personnel Records Center (NPRC) in April 2004 that all of 
them other than the March 1957 separation examination were 
likely destroyed by fire, and then sought morning reports but 
was told by the NPRC in June 2004 that were a matter of 
record.  In addition, the AMC afforded the veteran an 
additional, January 2006 VA examination as to the etiology of 
both disorders for which service connection is being claimed, 
due to the lack of such an opinion in the previous, June 2002 
VA examination.  The veteran's representative acknowledged in 
its March 2006 VA Form 646 that "all remand directives were 
accomplished."  As there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received, VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a 
claimant's service-connected disability aggravates, but is 
not the proximate cause of, a non-service-connected 
disability, service connection may be granted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 445, 448 (1995).  Here, the Board 
granted service connection for a left hip disorder in its 
August 2003 decision that also remanded the claims being 
decided herein, and this is the veteran's only service-
connected disorder.

In addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Arthritis is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2005).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).


Low Back Disorder

The March 1957 separation examination indicates that the 
spine was normal on examination.  Thus, there is no evidence 
that the veteran had a chronic back disorder in service.  In 
addition, the first clinical evidence of a back disorder 
appears to be a June 1998 VA MRI showing left posterolateral 
focal disc herniation at L3-4 impinging on the left L3 
exiting nerve, preceded by complaints of back pain of 4-5 
months duration in October 1996 VA outpatient treatment 
(VAOPT) notes and a June 1997 VAOPT note of a CT scan of the 
lumbar spine that indicated the procedure was tolerated well 
but did not give any results.  This evidence reflects that 
arthritis of the back did not arise within the one-year 
presumptive period and a low back disorder did not arise for 
many years thereafter.

There is also a September 1999 letter from Dr. "I.H." who 
noted that the veteran had a 1978 film radiograph that was 
negative, and that he treated the veteran for low back and 
hip pain thought to be associated with osteoarthritis at 
least six times in the previous twenty years.  Thus, this 
letter, specifically the negative 1978 X-ray, also indicates 
that a low back disorder, including arthritis, did not arise 
within a year after service or for at least twenty years 
thereafter.  Moreover, the twenty years of treatment that 
began in 1979 was only for pain "thought to be associated 
with arthritis," and does not constitute evidence of the 
existence of a disability at that time.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part vacated 
in part on other grounds sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("[P]ain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted").

Dr. "I.H." also wrote in the September 1999 letter that the 
veteran had a "history of low back injury while in the U.S. 
Military," and that, "It is my opinion that this maybe as a 
result of the initial injury 30+ years ago."  Dr. "I.H."'s 
opinion is flawed for several reasons.  First, he did not 
indicate that he had reviewed the claims folder or the March 
1957 discharge examination in reaching his conclusion, as 
opposed to relying on the veteran's own representations as to 
his medical history.  See Grover v. West, 12 Vet. App. 109, 
112 (1999) (a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional).  In addition, he 
did not cite any specific evidence from the claims folder or 
anything specific in his own treatment records to support his 
conclusion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  Moreover, he stated only that the 
current low back disorder "maybe" was the result of an in-
service injury, rather than offering a more definitive 
conclusion.  Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection).

In contrast, the January 2006 VA examiner, who had previously 
examined the veteran in June 2002, concluded after reviewing 
the claims file and examining the veteran that "this 
patient's back trouble and arthritis are not service-
connected and are not connected to the hip injury."  The 
examiner opined that these were instead aging changes, noting 
that medical records from 2000 had indicated that the back 
symptoms began about two years previously, and were therefore 
not likely related to the long ago service and hip injury.  
Thus, the January 2006 VA examiner offered a definitive 
conclusion based on an accurate recitation of the evidence in 
the claims file, and this opinion constitutes competent, 
probative evidence to be accorded greater weight than the 
opinion of Dr. "I.H.," which was flawed for the reasons 
stated above.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic back disorder in service, arthritis of the back did 
not arise within a year after service and a back disorder did 
not arise for many years thereafter, and the current low back 
disorder is not proximately due to, the result of, or 
aggravated by the service-connected left hip disorder or 
otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for a low back disorder must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Left Knee Disorder

In the June 2002 VA examination report, the examiner stated 
that X-rays of the left knee were normal and he "did not 
find anything wrong with the patient's left knee."  The same 
VA examiner wrote in the January 2006 VA examination report 
that "X-rays of the patient's left knee made today appeared 
normal to me," and that he did not see any evidence of 
degenerative arthritis in the left knee.  Both examination 
reports were preceded by examination of the veteran and the 
January 2006 report indicated that the claims file was 
reviewed.  Even though there are some notations of knee 
arthritis such as in the December 2001 VA outpatient 
treatment (VAOPT) note, these do not appear to be based on X-
ray findings and preceded the more recent conclusions of the 
VA examiner.  Consequently, the preponderance of the 
competent, probative evidence of record reflects that the 
veteran does not have a current left knee disorder, which is 
one of the fundamental requirements for a grant of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In any event, the March 1957 separation examination reflects 
that the lower extremities were normal and there is no 
evidence of left knee arthritis within the one-year 
presumptive period or of any left knee disorder for many 
years thereafter.  Moreover, the VA examiner stated in 
January 2006 that he was unable to connect any left knee 
pathology with any service-connected injury, and there is no 
evidence indicating that any left knee disorder is related to 
or aggravated by the veteran's service-connected left hip 
disorder or that any left knee disorder is otherwise related 
to service.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran does not have a 
current left knee disorder but, even assuming he does, he did 
not have a left knee disorder in service, left knee arthritis 
did not arise within the one-year presumptive period or for 
many years thereafter, and any left knee disorder it is not 
proximately due to, the result of, or aggravated by a 
service-connected disorder, or otherwise related to service.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for a left 
knee disorder must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. at 519-20.


ORDER

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for a left knee disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


